Citation Nr: 1316251	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  10-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss.  

2.  Entitlement to service connection for residuals of mastoidectomy, right ear (claimed as right ear drum scar tissue).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to March 1962.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Following the issuance of the November 2009 Statement of the Case (SOC), the Veteran submitted relevant evidence in the form of a private medical opinion regarding his claim for service connection of residuals of a mastoidectomy.  In an April 2013 Appellate Brief Presentation, the Veteran, via his appointed representative, waived initial RO consideration thereof.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).

The issue of entitlement to service connection for residuals of mastoidectomy, right ear (claimed as right ear drum scar tissue) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the applicable period, the Veteran has had hearing loss in the right ear with a Numeric Designation of V and hearing loss in the left ear with a Numeric Designation of I.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in April 2008, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim and as to the disability rating and effective date elements of his claim.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained a medical opinion as to the severity of his bilateral hearing loss.  All known and available records relevant to the issue adjudicated on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court ") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  As the examination report ultimately provides sufficient information such that the Board can render an informed determination, it is adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3. The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing impairment range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  Tables VI (or VIa) and VII are used to calculate the rating to be assigned. 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  Each ear is to be separately evaluated. 38 C.F.R. § 4.86(b).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his claim for service connection of bilateral hearing loss in February 2008.  In July 2008 he was afforded a VA audiologic examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
60
65
70
LEFT
30
25
15
40
35

Pure tone averages were 65 for the right ear and 28.75 for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 100 percent in the left ear.  The audiological examiner addressed the functional effect of the Veteran's hearing loss by noting that he had difficulty hearing in social situations.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  The Veteran has also related such impairment.  See April 2009 statement.

The examiner further noted, with respect to the right ear, that the middle ear function was degraded based on large air bone gaps (average 40 to 40 dBHL) at all tested frequencies.  With respect to the left ear the examiner noted that the left ear middle ear function was normal with a significant air-bone gap only noted at 250 Hz (not used for VA rating purposes). 

In terms of speech recognition, the examiner remarked that word recognition suggested excellent word understanding abilities, i.e. speech recognition, in quiet in the left ear.  In regard to the right ear, the examiner noted that although they completed word understanding testing in the right ear, that it could not be used for rating purposes as it could not be completed at 40 dB SL (sensation level) regarding the speech recognition threshold  (SRT) in the right ear.  They explained, though, that word understanding appeared to be "good" in the right ear.  Otherwise, they thought reliable test results were obtained.  

In an April 2009 statement the Veteran expressed disagreement with the assigned noncompensable evaluation for bilateral hearing loss.  He explained that the rating decision was "somewhat skewed" in that it stated that he had "no hearing loss or problems," which he felt was certainly not the case.  He noted that he was indeed unable to hear "correctly."  

Although the speech recognition score for the right ear was unobtainable due to the nature of the Veteran's hearing loss in that ear, the Board notes that 38 C.F.R. § 4.85(b) provides that, in such situations, Table VIa is to be utilized.  Moreover, 38 C.F.R. § 4.86 provides that Table VIa is applicable for evaluating exceptional patterns of hearing impairment, as is also the situation in this case, i.e. the pure tone thresholds for the four specified frequencies (1,000, 2,000, 3,000, 4,000 Hz) in the right ear each measure more than 55 dB.  Accordingly, when the right ear audiometrics are applied to Table VIa, i.e. the pure tone threshold average of 65, a numeric value of V results.  

For the left ear, there is no indication that the speech recognition score is unreliable and there is no exceptional pattern of hearing impairment therein.  Accordingly, Table VI is for application.  38 C.F.R. §§ 4.85, 4.86.  When these audiometrics are applied to Table VI a numeric designation of I results.  

A compensable initial valuation for the Veteran's bilateral hearing loss is not warranted under the circumstances.  With respect to results of the audiological evaluation listed above, the Numeric Designations for the Veteran's right and left ear hearing loss are VI and I, respectively.  38 C.F.R. § 4.85, Tables VI and VIa.  These numerical designations, when applied to 38 C.F.R. § 4.85, Table VII, yield a noncompensable evaluation (zero percent).  This is true throughout the course of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Accordingly, the claim must be denied.

The Board acknowledges that the Veteran complains of decreased hearing acuity and has expressed disagreement expressing his concern that the evaluation has indicated "no hearing loss or problems."  Nevertheless, to the extent that his hearing is indeed impaired, the rating schedule does not provide for a compensable evaluation.  While the Veteran is competent to report his symptoms, he is not competent as a lay person to measure hearing acuity pursuant to 38 C.F.R. § 4.85 (an examination must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometry test).  Accordingly, the VA audiological examination is the most probative evidence concerning the level of hearing impairment.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected condition is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology of difficulty hearing.  The criteria particularly contemplate his specific level of impaired hearing acuity, bilaterally.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss is denied.  


REMAND

In July 2008, the Veteran was also provided a VA ear disease examination.  The examination report documents that the claims file was reviewed and notes that a scarred right tympanic membrane was noted at discharge, but not at entrance.  See March 1958 and March 1962 Reports of Examination.  The report, however, also notes that there was no history of ear infection.  In this regard, the Board notes that the Veteran underwent a right mastoidectomy in February 1982 due to cholesteatoma, which is associated with suppurative otitis media, i.e. middle ear infection.  59 Federal Register 17297 (April 12, 1994).  Otitis media is "inflammation of the middle ear."  Connolly v. Derwinski, 1 Vet. App. 566, 567 (1991).  "[O]titis media is an inflammation of the inner ear."  Blackburn v. Brown, 8 Vet. App. 97, 99 (1995).  Otitis media is an inflammation of the middle ear marked by pain, fever, dizziness, and abnormalities of hearing.  Franzen v. Brown, 9 Vet. App. 235, 237 (1996).  Otitis media is an inflammation of the middle ear, which may be marked by pain, fever, abnormalities of hearing, hearing loss, tinnitus, and vertigo.  Spalding v. Brown, 10 Vet. App. 6, 7-8 (1996).  The private medical evidence of record also documents a history of ear infection in the right ear prior to, and following, the February 1982 right mastoidectomy.

As noted, the service treatment records document that the Veteran entered service with a normal right ear, both internal and external.  See March 1958 entrance examination.  Between entrance and discharge, however, there are no complaints regarding the right ear, but rather the left.  See e.g. July 1959 and October 1961 service treatment records.  Nevertheless, at separation, examination showed a scar of the right tympanic membrane, albeit not considered disabling (NCD).  See March 1962 Report of Examination.  

The July 2008 examiner rendered a negative etiological opinion, stating that the Veteran's current residuals of a mastoidectomy of the right ear were not caused by a result of right tympanic membrane scar tissue as noted at separation.  In this regard, they explained that there was no evidence of right ear problems in the service records, but for the notation of the tympanic membrane scar noted at discharge.  They further noted that there was no evidence that the cholesteatoma that was removed from the right ear was related to service and that the current retraction and scarring of the right tympanic membrane (ear drum) was caused by the 1982 surgery.  The examiner did not address the etiology of the tympanic membrane scar of the right ear noted at discharge and whether this indicated any sort of infection, disease or injury in service.  

In furtherance of attempting to substantiate his claim, the Veteran submitted a February 2010 private medical opinion from Dr. J.A.B.  In the letter, Dr. B. suggested that the February 1982 right mastoidectomy and its residuals were causally related to service, particularly his "understanding that while [the Veteran] was on active duty in the military he suffered from chronic ear infections that developed into a cholesteatoma in the right ear."  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2 (2012).

The Veteran should be afforded a new examination.  The examination report notes no history of ear infection, but the record clearly notes a history thereof, albeit apparently after service.  Moreover, the examiner did not obtain much of a history from the Veteran regarding his ear complaints, which would be very helpful in a case such as this.  Furthermore, the examiner did not address the etiology of the tympanic membrane scar noted at discharge and particularly whether this represented a chronic ear disease that began in service, as is suggested by Dr. B.'s opinion.  Thus, as the VA examination appears to be based upon an inadequate history the Veteran should be afforded a new VA examination to address his claim, at which time it is imperative that a history of in-service and post-service symptomatology and treatment be obtained from the Veteran.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed residuals of mastoidectomy, right ear (claimed as right ear drum scar tissue).  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the residuals of mastoidectomy, right ear (claimed as right ear drum scar tissue) are attributable to service, including noise exposure experienced in service and the right tympanic membrane scar noted at discharge.  A complete explanation for the opinion should be provided.

In rendering the requested opinion, the examiner should consider that the Veteran entered service without a scar of the right tympanic membrane and exited service with such a scar and that the emphasis of this opinion request is on whether this finding indicated an onset of chronic ear disease, i.e. otitis media, in service and the resultant post-service right mastoidectomy.  In this regard, the Veteran has reported that the scarring shown at discharge continued to build for a period of 20 years.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the development requested above has been completed to the extent possible, conduct any additional development that is deemed warranted, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


